United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          August 22, 2003

                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk


                            No. 02-60953
                          Summary Calendar


MAVANANE HEWA GEORGE DE SILVA,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A71 500 279
                        --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Mavanane Hewa George De Silva petitions for review of the

Board of Immigration Appeals’ decision dismissing his appeal from

the immigration judge’s decision to deny his application for

asylum, withholding of deportation, and relief under the

Convention Against Torture.   He argues that the Board of

Immigration Appeals erred when it concluded that he had not been

the victim of past persecution and that his fear of being


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-60953
                               -2-

persecuted upon removal was not well-founded.   We have reviewed

the record and the briefs and determine that the Board’s decision

is supported by substantial evidence and that the evidence in the

record does not compel a contrary conclusion.   See INS v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992); Mikhael v. INS, 115

F.3d 299, 302 (5th Cir. 1997).   Accordingly, the petition for

review is DENIED.